DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 1/18/2021.  It is noted, however, that applicant has not filed a certified copy of the KR  10-2021-0006642 application as required by 35 U.S.C. 119(b).

Information Disclosure Statement
The Information Disclosure Statements have been considered and are placed in the record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in the record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama et al. (US 2009/0015524 A1 hereinafter Koyama).

In regards to claim 1, Koyama discloses a light emitting element comprising:
a first electrode (see claim 1, first electrode); 
a second electrode (see claim 1, second electrode); and 
a light emission layer interposed between the first electrode and the second electrode (see claim 1, electroluminescent layer interposed between the first electrode and the second electrode), 
wherein an emission efficiency of the light emission layer varies based on a voltage applied to at least one selected from the first electrode and the second electrode (see paragraphs 0110 and 0157, grayscales for the display).

In regards to claim 2, as recited in claim 1, Koyama further discloses wherein a voltage applied to the first electrode in an emission period, during which the light emission layer emits light, is higher than a voltage applied to the second electrode in the emission period (see figure 3 and paragraph 0113, address periods Ta (non-emission periods) alternating with sustain periods Ts (emission periods) wherein the potential od the opposite electrode is held on the same level at all times, the potential of the pixel electrode is changed in the address period and in the sustain period thereby changing the amount of the EL driving voltage).

In regards to claim 3, as recited in claim 2, Koyama further discloses wherein a voltage applied to the second electrode in a non-emission period, during which the light emission layer does not emit light, is higher than a voltage applied to the first electrode in the non-emission period (see figure 3, the power source potential is held at the constant level, and the opposite potential is changed in the address period and in the sustain period with the result that the amount of the EL driving voltage is changed and the light emission of the EL element is controlled).

In regards to claim 4, as recited in claim 1, Koyama further discloses wherein an emission period, during which the light emission layer emits light, in one frame is longer than a non-emission period, during which the light emission layer does not emit light, in the one frame (see figure 3, Ts is longer than Ta).

In regards to claim 5, as recited in claim 1, Koyama further discloses wherein the emission efficiency of the light emission layer increases during a non-emission period, during which the light emission layer does not emit light (see paragraph 0188, when the period in which the EL element is allowed to emit light is consider Ts1 through Tsn and n=8, than a luminance of 75% can be represented for Ts1 and Ts2, while Ts3, Ts5, and Ts8 the luminance is 16%).



In regards to claim 21, Koyama discloses a light emitting element comprising: 
a first electrode (see claim 1, first electrode);  
a second electrode (see claim 1, second electrode); and 
a light emission layer interposed between the first electrode and the second electrode (see claim 1, electroluminescent layer interposed between the first electrode and the second electrode),  
wherein a forward voltage is applied to the light emission layer during an emission period, during which the light emission layer emits light, and a reverse voltage is applied to the light emission layer during a non-emission period, during which the light emission layer does not emit light (see figure 3 and paragraph 0113, address periods Ta (non-emission periods) alternating with sustain periods Ts (emission periods) wherein the potential of the opposite electrode is held on the same level at all times, the potential of the pixel electrode is changed in the address period and in the sustain period thereby changing the amount of the EL driving voltage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Okubo et al. (US 2015/0287927 A1 hereinafter Okubo).

In regards to claim 6, as recited in claim 1, Koyama fails to disclose wherein the light emission layer includes a quantum dot layer.
Okubo teaches wherein the light emission layer includes a quantum dot layer (see paragraph 0147, quantum dot light emitting layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koyama and include a quantum dot light emitting layer as taught by Okubo, thereby using known techniques to yield predictable results.

In regards to claim 7, as recited in claim 6, Okubo further teaches wherein the quantum dot layer includes a quantum dot phosphor material or a phosphorescent material (see paragraph 0147, phosphorescent light emitting dopant).

In regards to claim 8, as recited in claim 6, Okubo further teaches wherein the quantum dot layer is provided in plural (see paragraph 0147, plural layers).

Allowable Subject Matter
Claims 9-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628